DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, IV, VI, and VIII in the reply filed on 12/15/2021 is acknowledged.
Claims 6-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021. Although Applicant indicated claims 1-5, 13-21 and 23 as being directed to the elected species, claims 13-21 and 23 are directed to non-elected species.
Claims 1-5 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim is indefinite as it is unclear how the cells (i.e. negative spaces) can be selected from a group consisting of positive shapes (i.e. finger, nub, mesh). Therefore the metes and bounds of the claim cannot be determined.
Regarding claim 3, it is unclear what dimension of the cells is being measured in the claim.
Claims 2-5 are rejected for depending from a claim which is indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (US Pre-Grant Publication 2012/0123359), Urie (US Pre-Grant Publication 2011/0031943), Ozer (US Pre-Grant Publication 2015/0080861), Chernomorsky et al. (2012/0296207), Koenig et al. (US Pre-Grant Publication 2010/0049166), Landman (US Pre-Grant Publication 2005/0171467), Kleiner (US Pre-Grant Publication 2013/0190706), Johnson et al. (US Pre-Grant Publication 2007/0219497), Odermatt et al. (US Pre-Grant Publication 2011/0270205), Kleiner (US Pre-Grant Publication 2015/0148785), Locke et al. (US Pre-Grant Publication 2013/0035649), and Bengston (US Pre-Grant Publication 2012/0071841).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Benjamin J Klein/Primary Examiner, Art Unit 3781